Citation Nr: 0336181	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The May 2001 rating decision granted 
the veteran service connection for PTSD and assigned a 50 
percent disability evaluation, effective July 14, 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for his PTSD does not accurately reflect 
the severity of that disability.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim of entitlement to an increased disability for PTSD, 
failed to inform the veteran of the evidence needed to 
substantiate his claim, the veteran's rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain evidence.  The Board acknowledges that the 
veteran was provided an explanation of the VCAA in December 
2000, with regard to his claim of service connection for 
PTSD, and with the regulatory provisions implementing the 
VCAA in the November 2002 statement of the case, in regard to 
his claim for an increased initial disability evaluation.  
However, the Board notes that notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issues before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  Similarly, the RO did not, at any point prior to the 
issuance of the statement of the case, send a letter to the 
veteran telling him what was needed to substantiate his 
claim, the veteran's rights and responsibilities under the 
VCAA, and whose responsibility it would be to obtain 
evidence.  As a consequence, the veteran's claim was 
certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities, and 
VA's responsibilities under the VCAA.   However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  The Court has indicated that the VA must satisfy its 
duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  As such, given the guidance from 
the Court, this procedural error must be addressed prior to 
final appellate review.   

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d. 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO in order to inform the 
veteran of the information or evidence necessary to 
substantiate his claim and which evidence the VA would seek 
to provide and which evidence the veteran was to provide, the 
RO will be able to provide notice consistent with this recent 
Federal Circuit Court case, including informing the veteran 
that a full year is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare these claims for appellate review, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA.  

Moreover, VA medical records dated during various intervals 
from July 1998 through December 2000 are of record.  However, 
it is unclear from the evidence of record whether there are 
additional VA medical records available, particularly from 
December 2000 through the present, and there is no evidence 
that the RO attempted to obtain any additional treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claim of 
entitlement to an increased disability evaluation for PTSD, 
any additional medical records related to the veteran's 
treatment for his PTSD should be associated with the 
veteran's claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his PTSD.  The Board observes that the veteran was afforded a 
VA examination in March 2001 in connection with his claim of 
entitlement to service connection for PTSD, and a report of 
that examination is associated with the veteran's claims 
file.  Nevertheless, the VA examination report does not 
include the clinical findings necessary to evaluate the 
veteran's PTSD, under the Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
Likewise, the VA examination report and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board notes that the veteran has been 
diagnosed with PTSD, depressive disorder (characterized as 
"most likely [an] adjustment disorder with depressed mood . 
. . .")  and alcohol abuse.  Likewise, unemployment and 
financial difficulties have been noted as a reason for much 
of the veteran's depressed mood and stress.  Also, treatment 
records and the VA examination report listed the veteran's 
Global Assessment of Functioning (GAF) score as varying from 
35 to 50, without an explanation as to the disparities 
between the assigned GAF scores.  In short, it is unclear 
from the evidence of record whether the veteran's GAF scores 
and symptomatology are manifestations attributed to his 
service-connected PTSD or to his other nonservice-connected 
disorders.  The Board cannot render an informed decision 
concerning the level of disability caused by the veteran's 
service-connected psychiatric disability in the absence of 
specific medical information regarding coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's PTSD, and to clarify the GAF 
scores assigned to the veteran's service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claims and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to an increased 
disability evaluation for PTSD.   The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
request him to provide the names and 
addresses of any additional health care 
providers who have treated him for his 
PTSD.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to the veteran's complete medical 
records from the Dayton, Ohio VA Medical 
Center, for the period from December 2002 
to the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of his PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. § 4.125-4.130 Diagnostic Code 
9411 (2003).  The examining physician 
should review the claims file, conduct 
all indicated evaluations and studies, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
address the following matters, providing 
a medical rationale for all conclusions 
and opinions.  The examiner is also 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected PTSD.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment.  The 
examiner should provide a rationale that 
discusses relevant objective 
symptomatology and manifestations of the 
veteran's PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD, from July 2000 to the 
present.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify the 
individual periods of time for each GAF 
score, preferably annual, between July 
2000 and the present, including an 
explanation of all significant 
variations.   The examiner is requested 
to provide a complete rationale for all 
opinions offered.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




